Opinión de conformidad emitida por el
Juez Asociado Se-ñor Estrella Martínez,
a la cual se unen los Jueces Aso-ciados Señores Martínez Torres, Rivera García y Feli-berti Cintrón.
A menos de 24 horas para que abran los colegios electo-rales una minoría de este Tribunal insiste en lanzar som-bras a la pureza de los procedimientos administrados por la Comisión Estatal de Elecciones.
En esta ocasión, la disidencia erradamente esboza que se “atropella el derecho de todo ciudadano a votar por cual-quier aspirante que realice actos afirmativos para obtener una candidatura mediante nominación directa...”. Opinión disidente del Juez Presidente Señor Hernández Denton, pág. 244.
Nada más lejos de la realidad. El derecho de todo elector a votar por nominación directa está consagrado en el Art. 9.012 del Código Electoral de Puerto Rico para Siglo XXI, 16 L.P.R.A. sec. 4152.
Nótese que el Artículo 9.012, supra, establece expresa-mente, en su parte pertinente, lo siguiente: “[a]l extremo derecho de la papeleta se proveerá un espacio en blanco para cada cargo público electivo en donde los electores pue-dan votar escribiendo el nombre de una persona que de-seen elegir para un cargo en particular incluido en dicha papeleta”. (Enfasis suplido).
Nótese que dicho articulado no cataloga como “candida-tos” a las personas que durante el proceso de votación re-ciban —voluntaria o involuntariamente— una nominación directa. Es por ello que estoy conforme con el razonamiento contenido en la Opinión mayoritaria, la cual acertada-mente no promueve la anarquía en los colegios electorales y reconoce que nuestro ordenamiento electoral no puede ni debe reglar el espectro de posibles nominados directos y mucho menos concederles a priori observadores elec-*243torales. ¿Dónde quedaría la igualdad que supuestamente invoca la disidencia? ¿Por qué reconocerle observadores a unas personas por nominación directa y a otros no? ¿Por qué obviar que hay candidatos oficiales de partidos que no tienen derecho a observadores al amparo del Código Electoral? Esas son las preguntas que la disidencia no contesta.
El dictamen emitido hoy de forma alguna interfiere con o atropella el derecho de los electores. Todo lo contrario. Garantiza el cumplimiento de los componentes de las Juntas de Colegio, evitando la participación de entes externos que a última hora deseen alterar la composición y el balance partidista que rige nuestros procesos electorales.
En ese sentido, lo que no debe atropellarse es el orden y la certeza procesal que rige los procedimientos en nuestra democracia. Como consecuencia de ello, avalo la postura de la mayoría de este Tribunal.
— O —